UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6001


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TORRANCE JONES, a/k/a Tube,

                      Defendant – Appellant.




Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:96-cr-00079-BO-1)


Submitted:   May 19, 2011                          Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Torrance Jones, Appellant Pro Se. Edward D. Gray, Jennifer P.
May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Torrance   Jones   appeals    the   district    court’s       order

denying his Fed. R. Crim. P. 36 motion.           We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.               United States v.

Jones,   No.   5:96-cr-00079-BO-1    (E.D.N.C.   Dec.    14,    2010).      We

dispense   with    oral   argument   because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2